Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
1.	Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.
	Information Disclosure Statement
2.	The information disclosure statements (IDS) submitted on 05/28/2020 and 09/09/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, this submission of the information disclosure statements is being considered by the examiner.
Response to Amendment
3.	The amendment filed 09/09/2022 has been entered. Currently, claims 1-11 and 13-20 remain pending in the application. Independent claims 1 and 19 were amended by the Applicant without the addition of new matter, to include further narrowing limitations. Additionally, claim 1 was amended to correct previous claim objections that were set forth in the Final Office Action mailed 05/10/2022. Lastly, claim 12 has been cancelled but the subject matter has been introduced into claims 1 and 19.
Response to Arguments
4.	Applicant’s amendment to independent claims 1 and 19 is sufficient to overcome the 35 USC § 103 rejection recited in the Final Office Action mailed 05/10/2022.
Applicant’s arguments, see Remarks on Pages 17-24, filed 09/09/2022, with respect to the rejection under 35 USC § 103 have been fully considered and are persuasive. Therefore, the 35 USC § 103 rejection has been withdrawn. However, the amended claims have changed the scope of the claims and upon further consideration, a new 35 USC § 103 grounds of rejection is made in view of the current and new prior art of the record: the primary reference, Herr et al. (U.S. Patent Pub. No. 20130296746), is maintained for disclosing the crux of the invention, and secondary references, Thorsteinsson et al. (U.S. Patent Pub. No. 20080039756), Joutras (U.S. Patent No. 5954621), Kazerooni et al. (U.S. Patent Pub. No. 20170367852), Schiff (U.S. Patent No. 20110112452), Guenther (U.S. Patent Pub. No. 20040186401), Ruetenik (U.S. Patent Pub. No. 20180104082), Fujita et al. (WO 2018158968 Al),and Oddou et al. (U.S. Patent Pub. No. 20110082402), are applied to teach secondary features of the claims.
5.	Applicant makes the argument that “Applicant respectfully disagrees with the Office's interpretation of (i) "first joint device", (ii) "devices", (iii) "second joint device", (iv) "upper support element", (v) "lower support element", (vi) "fastening device", (vii) "fastening devices", (viii) "enabling and locking device", (ix) "control device", (x) "functional element", (xi) "spacer element", and (xii) "receiving devices" as means plus function limitations under 35 U.S.C. § 112(f). Applicant respectfully requests that the Section 112(f) rejections with respect to these claim terms be withdrawn (Remarks, Pages 7-16).
In response to Applicant’s argument (Remarks, Pages 7-16), although the Specification defines the (i) "first joint device", (ii) "devices", (iii) "second joint device", (iv) "upper support element", (v) "lower support element", (vi) "fastening device", (vii) "fastening devices", (viii) "enabling and locking device", (ix) "control device", (xi) "spacer element", and (xii) "receiving devices", the specified claims do not recite sufficient structure and therefore these limitations are being interpreted as the structures within the Specification and any equivalents thereof. Furthermore, applicant’s amendment to claims 1 and 19 defining the “functional element” removes the 35 USC 112(f) interpretation for “functional element”.
Claim Objections
Claim 11 is objected to because of the following informalities:  
In claim 11, line 3, rephrase “at least one support element” to read --at least one of the upper and lower support elements--.
Appropriate correction is required.
Claim Interpretation
7.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: “first joint device” in claims 1 and 18-19; “devices” in claim 1; “second joint device” in claims 1, 17, and 19; “upper support element” in claims 1 and 19; “lower support element” in claims 1 and 19; “fastening device” in claims 1 and 19; “fastening devices” in claim 4; “enabling and locking device” in claim 5; “control device” in claim 5; “spacer element” in claim 14; and “receiving devices” in claim 19.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. Terms such as “device” and “element” are generic placeholders for the word “means”. For examination purposes, “first joint device” in claims 1 and 18-19 is interpreted as a main joint hinge in which loads are taken up in particular in the medial-lateral direction (Specification, Page 10/23, lines 15-17). For examination purposes, “devices” in claim 1 and “receiving devices” in claim 19 are interpreted as strap system or a combination of a shell receptacle with a strap system (Specification, Page 4/23, lines 24-25). For examination purposes, “second joint device” in claims 1, 17, and 19 is interpreted as allowing loads in the anterior-posterior direction to be taken up and led off. The second joint device can be equipped in particular with functional elements such as drives, dampers, transducers, enabling or locking devices, extension assists, springs and/or other energy stores  (Specification, Page 10/23, lines 17-21). For examination purposes, “upper support element” in claims 1 and 19 is interpreted as a housing or shell configuration attached to an upper part and the second joint device. The upper support element serves as a carrier for further components, for example damper devices or drives, in order to influence the pivoting movement of the orthosis (Specification, Page 2/23, lines 32-33; Page 5/23, lines 30-32; and Page 17/23, lines 8, 33). For examination purposes, “lower support element” in claims 1 and 19 is interpreted as attachable to a lower part and the second joint device. The lower support element serves as a carrier for further components, for example damper devices or drives, in order to influence the pivoting movement of the orthosis (Specification, Page 2/23, lines 33-34 and Page 5/23, lines 30-32). For examination purposes, “fastening device” in claims 1 and 19 is interpreted as screw inserts, bolts, lockable slide guides or the like (Specification, Page 3/23, lines 33-34). For examination purposes, “fastening devices” in claim 4 is interpreted as rail boxes, or receptacles for rails, which are secured in the upper part with form-fit engagement, for example by screws or by similar releasable form-fit elements (Specification, Page 5/23, lines 20-23). For examination purposes, “enabling and locking device” in claim 5 is interpreted as a clutch with a drive that permits the initiation of a pivoting movement, or at least supports a pivoting movement, about the pivot axis 40 (Specification, Page 19/23, lines 13-18). For examination purposes, “control device” in claim 5 is interpreted as capable of implementing transducer received motion data for changing resistances or settings on a functional element, for example a damper device or a drive (Specification, Page 7/23, lines 30-32). For examination purposes, “spacer element” in claim 14 is interpreted as providing a spacing of a functional element from an upper part or lower part (Specification, Page 9/23, lines 10-20).
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 11 and 19-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11, lines 2-3 recite the limitation “a functional element” which renders the claim indefinite because it is unclear if this a double inclusion of the same “functional element” recited in claim 1, line 18. For examination purposes, rephrase “wherein at least one of the upper and lower support elements is designed as a functional element, and such a functional element is fastened to at least one support element” to read --wherein at least one of the upper and lower support elements is designed as the respective functional element, and the respective functional elements is fastened to at least one of the upper and lower support elements--.
Claim 19, lines 22-23 recites the limitation “a plurality of second joint devices” which renders the claim indefinite because it is unclear if “a second joint device” in claim 19, line 14 is included in “a plurality of second joint devices” of lines 22-23 or not. For examination purposes, rephrase “a second joint device” in line 14 to read --at least one of a plurality of second joint devices--. Also, rephrase “at least one of a plurality of different second joint devices” in lines 22-23 to read --the at least one of the plurality of different second joint devices--. Lastly, in claim 20, line 2, rephrase “the second joint device” to read --the at least one of the plurality of different second joint devices--.
Claim 20 is rejected for being dependent on an indefinite claim. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-3, 5-9, 11, 13, and 15-18, as best understood given by the 35 USC 112(b) above, are rejected under 35 U.S.C. 103 as being unpatentable over Herr et al. (U.S. Patent Pub. No. 20130296746) in view of Thorsteinsson et al. (U.S. Patent Pub. No. 20080039756) and in further view of Joutras (U.S. Patent No. 5954621) and Kazerooni et al. (U.S. Patent Pub. No. 20170367852).
Regarding claim 1, Herr discloses an orthosis 10 (Paragraph 42 and Figures 1-2, clutched elastic exoskeleton 10) comprising: an upper part 14 (Paragraph 42 and Figure 1, proximal component 14); a lower part 16 (Paragraph 42 and Figure 1, distal component 16); a first joint device 18 (Paragraph 42 and Figure 1, Hinge 18 is the structure as defined by the 112f analysis above) coupling (Paragraph 42 and Figure 1, Hinges 18 link a distal end of proximal component 14 to a proximal end of distal component 16 on either side of longitudinal harness 12) the upper and lower parts 14,16 to each other in such a way as to be pivotable about a pivot axis (Paragraph 42 and Figure 1, When fitted to a subject, such as a human, as shown in FIGS. 2 and 3, the axes of rotation of hinges 18 of exoskeleton 10 will typically be polycentric with motion compatible with that of knee 22 of subject 20); devices 19,21 (Paragraph 42 and Figure 1, Straps 19,21 about the thigh and calf of subject 20 stabilize proximal component 14 and distal component 16; This is the structure as defined by the 112f analysis above) for receiving a body part or a limb or for securing the orthosis to the body part or the limb are arranged (Paragraph 42 and Figure 1, straps 19,21 secure thigh and calf arranged on proximal 14 and distal 16 components) on at least one of the upper part 14 and the lower part 16; an upper support element 24,34 (Paragraph 42 and Figure 1, elastic element 24 and proximal mount 34 is the structure as defined by the 112f analysis above) secured to the upper part 14 on one side (Paragraph 43 and Figure 1, elastic element 24 secured to proximal component 14 at proximal hinge 28); a lower support element 26,36 (Paragraph 42 and Figure 1, elastic element 26 and distal mount 36 is the structure as defined by the 112f analysis above) secured to the lower part 16 on one side (Paragraph 43 and Figure 1, elastic element 26 secured to distal component 16 at distal hinge 30); a second joint device 32 (Paragraph 42 and Figure 1, rotary clutch 32 is the structure as defined by the 112f analysis above) connecting the upper and lower support elements 24,34 26,36 to each other (Paragraph 45, Proximal leaf spring 24 and distal leaf spring 26 are linked by rotary clutch 32) in such a way as to be pivotable (Paragraph 45, major longitudinal axes 44,46 of proximal and distal leaf springs 24,26 extend through and are rotatable about central axis 48, or center of rotation, of rotary clutch 32); a bearing plate 28,30 (Paragraph 43 and Figure 1, hinges 28,30 secure elastic elements 24,26 to proximal and distal components 14,16) having at least one fastening device (Paragraph 43 and Figure 1, hinge 28,30 with bolt for fastening proximal and distal leaf springs 24,26  to proximal and distal components 14,16, respectively; This is the structure as defined by the 112f analysis above) for securing the second joint device 32, the bearing plate 28,30 being fastened to (Paragraph 43 and Figure 1, hinge 28,30 with bolt and screws for releasable fastening to proximal and distal components 14,16) or formed on at least one of the upper part 14 and the lower part 16; and a plurality of different functional elements (Paragraph 44, suitable elastic elements 24,26 typically are of a type known to those in the art and include, for example, at least one member selected from the group consisting of leaf springs, compression springs and tension springs), at least one of the plurality of different functional elements (Paragraph 44) being secured to (Paragraph 43 and Figure 1, hinge 28,30 with bolt for fastening proximal and distal elastic elements 24,26  to proximal and distal components 14,16, respectively) the bearing plate 28,30 at the at least one fastening devices (Paragraph 43 and Figure 1, hinge 28,30 with bolt for fastening to proximal and distal components 14,16). 
However, Herr fails to explicitly disclose wherein the upper part and the lower part are arranged only on either a medial side or a lateral side of the body part or the limb when the body part or the limb is received in the devices.
Thorsteinsson teaches an analogous orthosis 10 (Paragraph 51 and Figure 1, intelligent knee, ankle, and foot orthosis 10) wherein the analogous upper part 110 (Paragraphs 51, 60, and Figure 1, proximal frame 110) and the analogous lower part 120 (Paragraphs 51, 60, and Figure 1, distal frame 110) are arranged only on a lateral side of the body part or the limb (Paragraphs 51, 60, and Figure 1, lateral side frames 110,120) when the body part or the limb is received in the  analogous devices 150 (Paragraphs 59-61 and Figures 1-2, pelotte carriers 150 may be sized for correct patient fit; This is the structure as defined by the 112f analysis above).
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the upper part and lower part of Herr, so that the upper part and lower part are arranged only on a lateral side of the body part, as taught by Thorsteinsson, in order to provide an improved orthosis with an enhanced upper and lower part that has only a lateral frame to engage a lateral side of the body part which has a less bulky design (Thorsteinsson, Paragraph 60).
However, the combination of Herr in view of Thorsteinsson fails to explicitly disclose the second joint device connecting the upper and lower support elements to each other in such a way as to be pivotable about the pivot axis.
Joutras teaches an analogous orthosis 10 (Col. 9, lines 40-42 and Figure 1, exercise assembly brace 10 mounted on limb) with an analogous first joint device 24 (Col. 9, lines 55-60 and Figure 1, first and second pivotal joints 24A,24B pivotably coupling thigh splint members 26A,26B to a corresponding pair of leg splint members 28A,28B) having an analogous pivot axis (Col. 9, lines 55-60 and Figures 1-2, pivot axis of first and second pivotal joints 24A and 24B) and an analogous second joint device 30 (Col. 10, lines 1-10, Col. 11, lines 30-35, and Figures 1-2 the control module 30A may be set to provide a programmed amount of resistance between the two lever arms 32A, moving with the thigh of the person, and 34A, moving with the lower leg of the person, to provide a programmed amount of resistive force to movement during exercising) connecting the analogous upper 26 and analogous lower 28 support elements to each other in such a way as to be pivotable about the analogous pivot axis (Col. 10 lines 61-65 and Figures 1-2, on the outside pivot point 24A, the control module 30A overlies the joint).
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify a position of the second joint device (Herr, Paragraph 45, central axis 48, or center of rotation, of rotary clutch 32) of Herr in view of Thorsteinsson, so that second joint device connecting the upper and lower support elements to each other in such a way as to be pivotable about the pivot axis of the first joint device, as taught by Joutras, in order to provide an improved orthosis with an enhanced second joint device coaxially aligned with the pivot axis of the first joint device to allow for simultaneous overlapping pivoting motion of the first and second joint devices to directly secure motion of a user’s joint (Joutras, Col. 10 lines 61-65).
However, the combination of Herr in view of Thorsteinsson in view of Joutras fails to explicitly disclose wherein the plurality of different functional elements comprises at least one of a hydraulic damper, a locking and enabling device, a motorized drive, and a computer-controlled hydraulic damping system.
 Kazerooni teaches an analogous orthosis 500 (Paragraph 39 and Figure 2, robotic joint 500 with both joints 106 and 114 coincide on each other) wherein the analogous plurality of different functional elements 108,112 (Paragraphs 39, 41, and Figure 2, torque generator 108 and locking mechanism 112, wherein the torque generator is a hydraulic cylinder damper) comprises at least one of a hydraulic damper 108.
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the upper support element with one of the plurality of different functional elements of Herr in view of Thorsteinsson in view of Joutras, so that the functional element of the upper support element is a hydraulic damper, as taught by Kazerooni, in order to provide an improved orthosis with an enhanced functional element in the form of a hydraulic damper for providing energy storage and release throughout extension and flexion joint motions (Kazerooni, Paragraphs 39 and 41).
Regarding claim 2, the combination of Herr in view of Thorsteinsson in view of Joutras in view of Kazerooni discloses the invention as described above and further discloses wherein the first joint device 18 and the second joint device 32 are arranged laterally (Herr, Paragraph 43 and Figures 1-2, Hinges 28,30 rotate about respective axes that are substantially parallel to an axis of rotation of knee 22; Paragraph 45, major longitudinal axes 44,46 of proximal and distal leaf springs 24,26 extend through and are rotatable about central axis 48, or center of rotation, of rotary clutch 32) and spaced apart from each other (Herr, Paragraph 43 and Figure 1-2, hinge 18 and rotary clutch 32 spaced apart given by the extended connection of the elastic elements 24,26 to the hinges 28,30 on the proximal and distal components 14,16). 
Regarding claim 3, the combination of Herr in view of Thorsteinsson in view of Joutras in view of Kazerooni discloses the invention as described above and further discloses wherein the upper and lower support elements 24,34 26,36 are connected to each other releasably via (Herr, Paragraph 45 and Figures 6, 10A, Rotary clutch 32 is linked to proximal leaf spring 24 and distal leaf spring 26 at proximal mount 34 and distal mount 36, respectively. Proximal mount 34 is attached to medial housing 38a and lateral housing 38b by pin 35 and screws 37. Hence, the pin 35 and screws 37 of the mounts 34,36 allow for a releasable connection) the second joint device 32. 
Regarding claim 5, the combination of Herr in view of Thorsteinsson in view of Joutras in view of Kazerooni discloses the invention as described above and further discloses receptacles 34,36 (Herr, Paragraph 45 and Figure 6, proximal mount 34 and distal mount 36 have grooved recess for receiving elastic elements 24,26) for at least one of a damper, an enabling and locking device, a drive, a control device, a spring store (Herr, Paragraph 44, proximal elastic element 24 and distal elastic element 26 are leaf springs), an extension assist and/or a sensor are arranged or formed on (Herr, Paragraph 45, proximal and distal mounts 24,26 with the lead springs 24,26 form the upper and lower support elements) the upper support element 24,34 and the lower support element 26,36. 
Regarding claim 6, the combination of Herr in view of Thorsteinsson in view of Joutras in view of Kazerooni discloses the invention as described above and further discloses wherein the upper and lower support elements 24,34 26,36 are fastened releasably (Herr, Paragraph 43 and Figure 1, hinge 28,30 with bolt and screws for releasable fastening to proximal and distal components 14,16) to the upper part 14 and the lower part 16 via the bearing plate 28,30.
Regarding claim 7, the combination of Herr in view of Thorsteinsson in view of Joutras in view of Kazerooni discloses the invention as described above and further discloses wherein at least one of the upper support element 24,34 and the lower support element 26,36 is designed to be adjustable in terms of angle (Herr, Paragraph 49, actuating solenoid for adjustable rotation of distal mount 36 relative to proximal mount 34 about a central axis of rotary clutch 32) to the pivot axis (Herr, Paragraph 42 and Figure 1, When fitted to a subject, such as a human, as shown in FIGS. 2 and 3, the axes of rotation of hinges 18 of exoskeleton 10 will typically be polycentric with motion compatible with that of knee 22 of subject 20; Herr, Paragraph 43, Hinges 28,30 rotate about respective axes that are substantially parallel to an axis of rotation of knee 22; Herr, Paragraph 45, major longitudinal axes 44,46 of proximal and distal leaf springs 24,26 extend through and are rotatable about central axis 48, or center of rotation, of rotary clutch 32; Modification of Figure 1 of Herr in view of Figure 1 of Joutras, modifying the central axis 48 of Herr to be aligned with the pivot axis of the first joint device 18 of Herr, as taught by Joutras).
Regarding claim 8, the combination of Herr in view of Thorsteinsson in view of Joutras in view of Kazerooni discloses the invention as described above and further discloses wherein the orthosis 10 is designed as a cross-knee orthosis (Herr, Paragraph 42 and Figure 1, clutched elastic exoskeleton 10 is a cross-knee orthosis).
Regarding claim 9, the combination of Herr in view of Thorsteinsson in view of Joutras in view of Kazerooni discloses the invention as described above and further discloses wherein the upper and lower support elements 24,34 26,36 are secured to (Herr, Paragraph 43 and Figure 1, elastic element 24 secured to proximal component 14 at proximal hinge 28. Elastic element 26 secured to distal component 16 at distal hinge 30) the upper part 14 and lower part 16 to transmit force and moment (Herr, Paragraph 49, forces transfer through the elastic elements 24,26 to the rotary clutch 32 for controlled a moment arm angle).
Regarding claim 11, the combination of Herr in view of Thorsteinsson in view of Joutras in view of Kazerooni discloses the invention as described above and further discloses wherein at least one of the upper and lower support elements 24,34 26,36 is designed as the respective functional element (Herr, Paragraph 45, proximal leaf spring 24 and distal leaf spring 26; Kazerooni, Paragraphs 39, 41 and Figure 2, hydraulic torque generator 108), and the respective functional element is fastened to (Herr, Paragraph 45 and Figures 6, 10A, Rotary clutch 32 is linked to proximal leaf spring 24 and distal leaf spring 26 at proximal mount 34 and distal mount 36, respectively. Proximal mount 34 is attached to medial housing 38a and lateral housing 38b by pin 35 and screws 37. Hence, the pin 35 and screws 37 of the mounts 34,36 allow for a releasable connection) at least one of the upper and lower support elements 24,34 26,36. 
Regarding claim 13, the combination of Herr in view of Thorsteinsson in view of Joutras in view of Kazerooni discloses the invention as described above and further discloses wherein the plurality of different functional elements (Herr, Paragraph 45, proximal leaf spring 24 and distal leaf spring 26; Kazerooni, Paragraphs 39, 41 and Figure 2, hydraulic torque generator 108) or the upper and lower support elements 24,34 26,36 have fastening locations (Herr, Paragraph 43 and see Modified Figure 1 below, proximal and distal elastic elements 24,26 are connected to proximal and distal components 14,16 at hinges 28,30 via a fastening location, where a bolt is inserted through the fastening location on the elastic elements 24,26 to couple the elastic elements 24,26 with the hinges 28,30) which are arranged corresponding to a fastening device (Herr, Paragraph 43 and Figure 1, hinge 28,30 with bolt for fastening proximal and distal elastic elements 24,26  to proximal and distal components 14,16, respectively) for the fastening locations (Herr, Paragraph 43 and see Modified Figure 1 below, proximal and distal elastic elements 24,26 are connected to proximal and distal components 14,16 at hinges 28,30 via a fastening location, where a bolt is inserted through the fastening location on the elastic elements 24,26 to couple the elastic elements 24,26 with the hinges 28,30) for fastening to (Herr, Paragraph 43 and Figure 1, hinge 28,30 with bolt and screws for releasable fastening to proximal and distal components 14,16) the upper part 14 and the lower part 16. 

    PNG
    media_image1.png
    843
    528
    media_image1.png
    Greyscale

Regarding claim 15, the combination of Herr in view of Thorsteinsson in view of Joutras in view of Kazerooni discloses the invention as described above and further discloses wherein the plurality of different functional elements (Herr, Paragraph 45, proximal leaf spring 24 and distal leaf spring 26; Kazerooni, Paragraphs 39, 41 and Figure 2, hydraulic torque generator 108) is secured exchangeably (Herr, Paragraph 43 and see Modified Figure 1 above, proximal and distal elastic elements 24,26 are connected to proximal and distal components 14,16 at hinges 28,30 via a fastening location, where a bolt is inserted through the fastening location on the elastic elements 24,26 to couple the elastic elements 24,26 with the hinges 28,30. The elastic elements 24,26 are inherently secured exchangeably as given by removal of the bolt pin from the fastening location) to the bearing plate 28,30. 
Regarding claim 16, the combination of Herr in view of Thorsteinsson in view of Joutras in view of Kazerooni discloses the invention as described above and further discloses wherein the upper support element 24,34 and the lower support element 26,36 are assembled to form a module (Herr, Paragraph 45 and Figures 6, 10A, Rotary clutch 32 is linked to proximal leaf spring 24 and distal leaf spring 26 at proximal mount 34 and distal mount 36, respectively. Proximal mount 34 is attached to medial housing 38a and lateral housing 38b by pin 35 and screws 37. Hence, the pin 35 and screws 37 of the mounts 34,36 allow for a releasable connection module). 
Regarding claim 17, the combination of Herr in view of Thorsteinsson in view of Joutras in view of Kazerooni discloses the invention as described above and further discloses a method for adapting an orthosis 10 to a patient (Herr, Paragraph 42 and Figures 1-2, clutched elastic exoskeleton 10 having straps 19,21 secure thigh and calf arranged on proximal 14 and distal 16 components), on whom the orthosis 10 is fastened to a body part or limb (Herr, Paragraph 42 and Figures 1-2, straps 19,21 secure thigh and calf arranged on proximal 14 and distal 16 components) via the devices 19,21 for receiving or for securing a body part or a limb (Herr, Paragraph 42 and Figures 1-2, straps 19,21 secure thigh and calf arranged on proximal 14 and distal 16 components), said method having the steps of: selecting the second joint device 32 (Herr, Paragraph 42 and Figure 1, rotary clutch 32 is the structure as defined by the 112f analysis above) from a multiplicity of different second joint devices (Herr, Paragraph 44, suitable elastic elements 24,26 typically are of a type known to those in the art and include, for example, at least one member selected from the group consisting of leaf springs, compression springs and tension springs; Claims 1, 8, and 15, wherein the clutch linked to elastic elements 24,26 is chosen as a rotary clutch 32 or linear clutch; These are equivalent structures as defined by the 112f analysis above), and connecting (Herr, Paragraph 43 and Figure 1, hinges 28,30 secure elastic elements 24,26 to proximal and distal components 14,16) the upper and lower support element 24,34 26,26 (Herr, Paragraph 42 and Figure 1, elastic element 24 and proximal mount 34 is the structure of the upper support element as defined by the 112f analysis above. Elastic element 26 and distal mount 36 is the structure of the lower support element as defined by the 112f analysis above), which are connected to each other via (Herr, Paragraph 45 and Figure 1, elastic elements 24,26 connected to each other by rotary clutch 32) the selected second joint device 32, to the upper part 14 and the lower part 16 of the first joint device 18. 
Regarding claim 18, the combination of Herr in view of in view of Thorsteinsson in view of Joutras in view of Kazerooni discloses the invention as described above and further discloses:
Herr discloses wherein the first joint device 18 is connected to (Paragraph 42 and Figure 1, straps 19,21 are connected to proximal and distal components 14,16) the devices 19,21 for receiving or for securing a body part or a limb (Paragraph 42 and Figures 1-2, straps 19,21 secure thigh and calf arranged on proximal 14 and distal 16 components).
However, Herr fails to explicitly disclose wherein the first joint device is selected from a plurality of different first joint devices.
Thorsteinsson teaches wherein the analogous first joint device 200 (Paragraph 51 and Figure 1, mechanical knee joint 200 pivotally couples upper or proximal frame 110 and lower or distal frame 120) is selected from a plurality of different first joint devices (Paragraph 62, Numerous types of orthotic knee joints and hinges are known, including single axis joints, polycentric joints, and others). 
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the first joint device of Herr, so that the first joint device is selected from either a single axis or polycentric joint, as taught by Thorsteinsson, in order to provide an improved orthosis having a first joint device chosen from a preference of a unicentric hinge with single pivotal motion in a single axis or a polycentric hinge with complex pivotal motion in additional rotational axes for a desired therapy need (Thorsteinsson, Paragraph 62). 
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Herr et al. (U.S. Patent Pub. No. 20130296746) in view of Thorsteinsson et al. (U.S. Patent Pub. No. 20080039756) in view of Joutras (U.S. Patent No. 5954621) in view of Kazerooni et al. (U.S. Patent Pub. No. 20170367852), as applied to claim 1, and in further view of Schiff (U.S. Patent No. 20110112452).
Regarding claim 4, the combination of Herr in view of Thorsteinsson in view of Joutras in view of Kazerooni discloses the invention as described above but fails to explicitly disclose second fastening devices for a releasable fastening of rails or devices for receiving a body part or a limb, the second fastening devices being formed or arranged on the upper part and the lower part.
Schiff teaches an analogous orthosis 100 (Paragraph 28 and Figure 2, knee orthosis or brace 100) comprising second fastening devices 211,221 (Paragraphs 33, 35, and Figure 7, coupling members 211,221 are bolts; This is the structure as defined by the 112f analysis) for a releasable fastening (Paragraphs 33, 35, releasable fastening via bolts 211,221) of rails 110,120 (Paragraph 29, leg attachment members 110, 120) or analogous devices (Paragraph 31, Straps or other means such as Velcro may be used to securely fasten leg attachments 110, 120 to the patient's leg; This is the structure as defined by the 112f analysis above) for receiving a body part or a limb (Paragraph 31, straps used to securely fasten leg attachments 110, 120 to the patient's leg), the second fastening devices 211,221  being formed or arranged on (Paragraph 33 and Figure 7, coupling members 211 that extend laterally through outer lateral extension 112 of upper leg attachment member 210 and arm 210; Paragraph 35 and Figure 7, coupling members 221 that extends laterally through outer lateral extension 121 of lower leg attachment member 120 and arm 220) the analogous upper part 210 (Paragraph 32 and Figure 7, upper arm 210) and the analogous lower part 220 (Paragraph 32 and Figure 7, lower arm 220). 
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the upper and lower parts of Herr in view of Thorsteinsson in view of Joutras in view of Kazerooni, so that there are fastening devices for a releasable fastening of rails to the upper and lower parts, as taught by Schiff, in order to provide an improved orthosis having rails that do not move rotationally or translationally relative to the upper and lower parts, with the rails being shaped to match the contoured shape of a patient's leg for comfortably securing the orthosis (Schiff, Paragraphs 29, 33, 35).
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Herr et al. (U.S. Patent Pub. No. 20130296746) in view of Thorsteinsson et al. (U.S. Patent Pub. No. 20080039756) in view of Joutras (U.S. Patent No. 5954621) in view of Kazerooni et al. (U.S. Patent Pub. No. 20170367852), as applied to claim 1, and in further view of Guenther (U.S. Patent Pub. No. 20040186401) and Ruetenik (U.S. Patent Pub. No. 20180104082).
Regarding claim 10, the combination of Herr in view of Thorsteinsson in view of Joutras in view of Kazerooni discloses the invention as described above and further discloses wherein the lower support element 26,36 is made from carbon-fiber (Herr, Paragraph 44, Leaf springs 24,26 are formed of a suitable material, such as is known in the art, including, for example, carbon fiber).
However, the combination of Herr in view of Thorsteinsson in view of Joutras in view of Kazerooni fails to explicitly disclose the lower support element is made from a metal or fiber-reinforced plastic.
Guenther teaches an analogous leaf spring 22 (Paragraph 34 and Figure 5, support spring 22 has the form of a leaf spring) is made from fiber reinforced plastic (Paragraph 34 and Figure 5, the support spring 22 has the form of a leaf spring, with fiber reinforced plastic, for example carbon fiber reinforced plastic). 
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the carbon fiber material of the leaf spring that forms the lower support element of Herr in view of Thorsteinsson in view of Joutras in view of Kazerooni, so that the leaf spring is made of a fiber reinforced plastic, as taught by Guenther, in order to provide an improved orthosis with an improved lower support element that is formed from a material characterized by excellent flexural strength at minimum weight and high fatigue strength (Guenther, Paragraph 34). 
However, the combination of Herr in view of Thorsteinsson in view of Joutras in view of Kazerooni in view of Guenther fails to explicitly disclose the upper support element is made from a metal or fiber-reinforced plastic.
Ruetenik teaches an analogous hydraulic damper (Paragraphs 12-13, hydraulic cylinder comprises hollow tube formed of metal) is made from metal. 
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to the modify the material of the hydraulic damper that forms the upper support element of Herr in view of Thorsteinsson in view of Joutras in view of Kazerooni, so that the hydraulic damper  is made of metal, as taught by Ruetenik, in order to provide an improved orthosis with an enhanced upper support element that is formed from a metal material for increased strength and support of the hydraulic damper during operation (Ruetenik, Paragraphs 12-13). 
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Herr et al. (U.S. Patent Pub. No. 20130296746) in view of Thorsteinsson et al. (U.S. Patent Pub. No. 20080039756) in view of Joutras (U.S. Patent No. 5954621) in view of Kazerooni et al. (U.S. Patent Pub. No. 20170367852), as applied to claim 1, and in further view of Fujita et al. (WO 2018158968 A1).
Regarding claim 14, the combination of Herr in view of Thorsteinsson in view of Joutras in view of Kazerooni discloses the invention as described above but fails to explicitly disclose at least one spacer element arranged between the respective functional element and at least one of the upper and the lower part or the bearing plate.  
 Fujita teaches an analogous orthosis 1 (Paragraph 60 and Figure 1, long lower limb orthosis 1 is an instrument worn for walking assistance or rehabilitation) comprising at least one spacer element 280 (Paragraph 136 and Figures 11-12, rubber spacer 280 for filling the gap between the thigh frame 20 and the upper frame 120, the inner case main body 210 in the present embodiment, with respect to the user width direction; This is the structure as defined by the 112f analysis above) arranged between (Paragraph 136 and Figures 11-12, spacer 280 for filling the gap between the thigh frame 20 and the upper frame 120, the inner case main body 210 in the present embodiment, with respect to the user width direction) the analogous respective functional element 110 (Paragraph 87, actuator unit 100 includes an upper frame 120 connectable to the first thigh frame 20 with a driver 110 for producing driving force for rotating lower frame 140 around the actuator-side pivot axis Y) and at least one of the analogous upper part 20 (Paragraph 136 and Figures 11-12, thigh frame 20) and the analogous lower part 40 (Paragraph 65 and Figures 1-2, lower leg frame 40) or the analogous bearing plate (Paragraph 123, 136, and Figures 11-12, upper fastening member 260 has a bearing part 261 supported by the upper rotational shaft 251 and a cam part 263 extending radially outward from the bearing part 261 for securing inner case main body 210).  
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the connection between the functional element and the upper part of Herr in view of Thorsteinsson in view of Joutras in view of Kazerooni, so that the functional element is laterally spaced from the upper part by a spacer, as taught by Fujita, in order to provide an improved orthosis with an improved connection between an upper part and functional element for providing a gradual deformation of the force transfer of the functional element of the second joint device through the upper part via the spacer (Fujita, Paragraph 136). 
Claims 19-20, as best understood given by the 35 USC 112(b) above, are rejected under 35 U.S.C. 103 as being unpatentable over Herr et al. (U.S. Patent Pub. No. 20130296746) in view of Thorsteinsson et al. (U.S. Patent Pub. No. 20080039756) and in further view of Kazerooni et al. (U.S. Patent Pub. No. 20170367852) and Oddou et al. (U.S. Patent Pub. No. 20110082402). 
Regarding claim 19, Herr discloses an orthosis 10 (Paragraph 42 and Figures 1-2, clutched elastic exoskeleton 10) comprising: an upper part 14 (Paragraph 42 and Figure 1, proximal component 14); a lower part 16 (Paragraph 42 and Figure 1, distal component 16); a first joint device 18 (Paragraph 42 and Figure 1, Hinge 18 is the structure as defined by the 112f analysis above) pivotally coupling (Paragraph 42 and Figure 1, Hinges 18 link a distal end of proximal component 14 to a proximal end of distal component 16 on either side of longitudinal harness 12. When fitted to a subject, such as a human, as shown in FIGS. 2 and 3, the axes of rotation of hinges 18 of exoskeleton 10 will typically be polycentric with motion compatible with that of knee 22 of subject 20) the upper part 14 to the lower part 16 about a first pivot axis (Paragraph 42 and Figure 1, When fitted to a subject, such as a human, as shown in FIGS. 2 and 3, the axes of rotation of hinges 18 of exoskeleton 10 will typically be polycentric with motion compatible with that of knee 22 of subject 20); receiving devices 19,21 (Paragraph 42 and Figure 1, Straps 19,21 about the thigh and calf of subject 20 stabilize proximal component 14 and distal component 16; This is the structure as defined by the 112f analysis above) configured to receive a body part or a limb or for securing the orthosis to the body part or the limb, the receiving devices 19,21 being arranged (Paragraph 42 and Figure 1, straps 19,21 secure thigh and calf arranged on proximal 14 and distal 16 components) on at least one of the upper part 14 and the lower part 16; an upper support element 24,34 (Paragraph 42 and Figure 1, elastic element 24 and proximal mount 34 is the structure as defined by the 112f analysis above) secured to (Paragraph 43 and Figure 1, elastic element 24 secured to proximal component 14 at proximal hinge 28) the upper part 14; a lower support element 26,36 (Paragraph 42 and Figure 1, elastic element 26 and distal mount 36 is the structure as defined by the 112f analysis above) secured to (Paragraph 43 and Figure 1, elastic element 26 secured to distal component 16 at distal hinge 30)  the lower part 16; a second joint device 32 (Paragraph 42 and Figure 1, rotary clutch 32 is the structure as defined by the 112f analysis above) pivotally connecting (Paragraph 45, Proximal leaf spring 24 and distal leaf spring 26 are pivotally linked by rotary clutch 32) the upper support element 24,34 to the lower support element 26,36 about a second pivot axis (Paragraph 43, Hinges 28,30 rotate about respective axes that are substantially parallel to an axis of rotation of knee 22; Paragraph 45, major longitudinal axes 44,46 of proximal and distal leaf springs 24,26 extend through and are rotatable about central axis 48, or center of rotation, of rotary clutch 32); a bearing plate 28,30 (Paragraph 43 and Figure 1, hinges 28,30 secure elastic elements 24,26 to proximal and distal components 14,16) having at least one fastening device (Paragraph 43 and Figure 1, hinge 28,30 with bolt for fastening proximal and distal leaf springs 24,26  to proximal and distal components 14,16, respectively; This is the equivalent structure as defined by the 112f analysis above) and being fastened to (Paragraph 43 and Figure 1, hinge 28,30 with bolt and screws for releasable fastening to proximal and distal components 14,16) or formed on at least one of the upper part 14 and the lower part 16; and a plurality of different functional elements 24,26 (Paragraph 44, suitable elastic elements 24,26 typically are of a type known to those in the art and include, for example, at least one member selected from the group consisting of leaf springs, compression springs and tension springs), at least one of the plurality of different functional elements 24,26 being secured to (Paragraph 43 and Figure 1, hinge 28,30 with bolt for fastening proximal and distal elastic elements 24,26  to proximal and distal components 14,16, respectively) the bearing plate 28,30 at the at least one fastening devices (Paragraph 43 and Figure 1, hinge 28,30 with bolt for fastening to proximal and distal components 14,16) and wherein the plurality of different functional elements 24,26 are configured to enable the second joint device 32 to be pivotally connecting (Paragraph 43) the upper support element 24,34 to the lower support element 26,36 about the second pivot axis (Paragraph 43).
However, Herr fails to explicitly disclose wherein the upper part and the lower part are arranged only on either a medial side or a lateral side of the body part or the limb when the body part or the limb is received in the receiving devices
Thorsteinsson teaches an analogous orthosis 10 (Paragraph 51 and Figure 1, intelligent knee, ankle, and foot orthosis 10) wherein the analogous upper part 110 (Paragraphs 51, 60, and Figure 1, proximal frame 110) and the analogous lower part 120 (Paragraphs 51, 60, and Figure 1, distal frame 110) are arranged only on a lateral side of the body part or the limb (Paragraphs 51, 60, and Figure 1, lateral side frames 110,120) when the body part or the limb is received in the  analogous receiving devices 150 (Paragraphs 59-61 and Figures 1-2, pelotte carriers 150 may be sized for correct patient fit; This is the structure as defined by the 112f analysis above).
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the upper part and lower part of Herr, so that the upper part and lower part are arranged only on a lateral side of the body part, as taught by Thorsteinsson, in order to provide an improved orthosis with an enhanced upper and lower part that has only a lateral frame to engage a lateral side of the body part which has a less bulky design (Thorsteinsson, Paragraph 60).
However, the combination of Herr in view of Thorsteinsson fails to explicitly disclose wherein the plurality of different functional elements comprises at least one of a hydraulic damper, a locking and enabling device, a motorized drive, and a computer-controlled hydraulic damping system.
 Kazerooni teaches an analogous orthosis 500 (Paragraph 39 and Figure 2, robotic joint 500 with both joints 106 and 114 coincide on each other) wherein the analogous plurality of different functional elements 108,112 (Paragraphs 39, 41, and Figure 2, torque generator 108 and locking mechanism 112, wherein the torque generator is a hydraulic cylinder damper) comprises at least one of a hydraulic damper 108.
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the upper support element with one of the plurality of different functional elements of Herr in view of Thorsteinsson, so that the functional element of the upper support element is a hydraulic damper, as taught by Kazerooni, in order to provide an improved orthosis with an enhanced functional element in the form of a hydraulic damper for providing energy storage and release throughout extension and flexion joint motions (Kazerooni, Paragraphs 39 and 41).
However, the combination of Herr in view of Thorsteinsson in view of Kazerooni fails to explicitly disclose the second joint device is one of a plurality of different second joint devices. 
Oddou teaches an analogous orthosis 10 (Paragraph 63 and Figure 1, orthopedic brace 10) wherein the analogous joint device (Paragraph 68, the lateral central joint 12a is not limited to any one specific construction or type of joint. Thus, most conventional hinges for orthopedic braces, which enable rotation of the lateral upper longitudinal support assembly 14a and/or the lateral lower longitudinal support assembly 16a about the hinge, are alternatively employed as the lateral central joint 12a of the orthopedic brace 10. Exemplary prior art hinges are disclosed in U.S. Pat. Nos. 401,933; 4,481,941; 5,672,152; and 5,827,208) is one of a plurality of different joint devices. 
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the second joint device of Herr in view of Thorsteinsson in view of Kazerooni, so that the second joint device is chosen as one of a plurality of different second joint devices, as taught by Oddou, in order to provide an improved orthosis with an enhanced second joint device being chosen from a plurality of different second joint devices for allowing different desired ranges of motion and operation (Oddou, Paragraph 68). 
Regarding claim 20, the combination of Herr in view of Thorsteinsson in view of Kazerooni in view of Oddou discloses the invention as described above and further discloses wherein the first joint device 18 and the at least one 32 (Herr, Paragraph 43 and Figure 1-2) of the plurality of different second joint devices (Oddou, Paragraph 68) are arranged laterally (Herr, Paragraph 43 and Figures 1-2, Hinges 28,30 rotate about respective axes that are substantially parallel to an axis of rotation of knee 22; Paragraph 45, major longitudinal axes 44,46 of proximal and distal leaf springs 24,26 extend through and are rotatable about central axis 48, or center of rotation, of rotary clutch 32) and spaced apart from each other (Herr, Paragraph 43 and Figure 1-2, hinge 18 and rotary clutch 32 spaced apart given by the extended connection of the elastic elements 24,26 to the hinges 28,30 on the proximal and distal components 14,16). 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Scorvo (US 20030212356 A1) teaches an orthosis with a joint and a hydraulic actuator.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Milo whose telephone number is (571)272-6476.  The examiner can normally be reached on Mon-Fri 7:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alireza Nia can be reached on +1(571) 270-3076.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL MILO/
Art Unit 3786       

/OPHELIA A HAWTHORNE/Primary Examiner, Art Unit 3786